Exhibit 10.21


Form of Note

 
 
 
 
 
 
 
 
 

 

 
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------

 

THIS NOTE, THE SHARES OF COMMON STOCK AND/OR OTHER SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) SHALL HAVE
BECOME EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
REGISTRATION UNDER THE SECURITIES ACT IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS.
THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND
ANY SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE.






ANPATH GROUP, INC.




8% Subordinated Convertible Promissory Note




 


Note No.: [__] [___________], 200_




FOR VALUE RECEIVED, Anpath Group, Inc., a Delaware corporation (collectively
with all of its Subsidiaries, the “Company”) with its principal executive office
at 116 Morlake Drive, Suite 201, Mooresville, North Carolina 28117, promises to
pay to the order of [________________], (the “Holder”), or registered assigns,
the principal amount of [____________dollars ($_______)] (the “Principal
Amount”), plus accrued interest thereon, in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts, which sum shall be due and payable on the
Maturity Date (as defined below). Interest on this Note shall accrue and be
payable in accordance with Section 3 hereof.


This Note is one of a series of similar Notes issued in connection with the
Company’s private placement (the “Offering”) of its units (“Units”), each Unit
consisting of (i) a Note in the aggregate principal amount of $10,000 and (ii) a
Warrant to purchase 20,000 shares of common stock of the Company on a 50 Unit
($500,000) minimum and a 500 Unit ($5,000,000) maximum basis.  In the Offering,
the Company sold its securities to “accredited investors” pursuant to
Subscription Agreements by and between the Company and the Investors named
therein (the “Subscription Agreements”).  In addition to the terms defined
elsewhere in this Note, capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Subscription Agreements.


Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds.  Any amounts which become
due and payable pursuant to this Note on a day that is not a Business Day (as
hereafter defined) shall be due and payable on the first Business Day after such
date.  For purposes of this Note, “Business Day” means any day that is not a
Saturday, a Sunday or a day on which banks are required or permitted to be
closed in the State of North Carolina.


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees, in the event of an Event of Default
(as defined below), to pay to the Holder of this Note, on demand, all costs and
expenses (including legal fees and expenses) incurred in connection with the
enforcement and collection of this Note.



 
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------

 

Maturity.  This Note together with all fees and expenses (if any), and accrued,
but unpaid interest thereon, shall be immediately due and payable on [_______,
200_](the date that is the one (1) year anniversary of the Issue Date (as
defined below) of this Note) (the “Maturity Date”).  In the event that the
Maturity Date falls on a Saturday, Sunday or a holiday on which banks in the
State of North Carolina are closed, the Maturity Date shall be the first
Business Day occurring immediately after such date.
 
Prepayment.  This Note may be prepaid by the Company at any time prior to the
Maturity Date, in whole or in part, without any premium or penalty.  All such
payments shall be applied first to accrued interest and then to the outstanding
Principal Amount.
 
Interest.
 
.109 Interest Rate. The outstanding Principal Amount shall bear interest at the
rate of eight (8%) percent per annum.
 
.110 Computation and Payment of Interest.  Interest on the Principal Amount
shall accrue commencing on the date of this Note (the “Issue Date”) and shall be
due and payable on the Maturity Date.  Interest shall be computed on the basis
of a 360-day year for the actual number of days elapsed from the Issue Date to
the Maturity Date.
 
Conversion.
 
.111 Optional Conversion.  Commencing on the Issue Date and ending on the last
Business Day immediately prior to the Maturity Date (the “Optional Conversion
Period”) and subject to the limitation provided in Section 5F below, the
outstanding Principal Amount of this Note and all accrued interest may be
converted into shares (the “Conversion Shares”) of the Company’s common stock,
par value $0.0001 (the “Common Stock”) at any time and from time to time, at the
then effective Optional Conversion Price (as defined below) at the sole
discretion of the Holder of this Note, by delivering to the Company this Note
(or an affidavit of lost Note, together with an applicable bond, all in form and
substance reasonably satisfactory to the Company and its legal counsel) with a
written notice (the “Optional Conversion Notice”), in the form of Exhibit A
annexed hereto.
 
.112 Mandatory Conversion.  Notwithstanding anything to the contrary provided
herein or elsewhere, on the Maturity Date, the outstanding Principal Amount of
this Note and all accrued interest shall automatically convert into Conversion
Shares at the then effective Mandatory Conversion Price (as defined below).  The
Company will notify the Holder, in writing, of a Mandatory Conversion and the
number of Conversion Shares to be issued to the Holder pursuant to such
Mandatory Conversion (a “Mandatory Conversion Notice”) within five (5) Business
Days after the Maturity Date.  In the event that the Holder disputes the number
of Conversion Shares to be issued pursuant to the Mandatory Conversion Notice,
within five (5) Business Days of Holder’s receipt of the Mandatory Conversion
Notice, the Holder shall send to the Company a notice of such dispute which
shall include Holder’s calculations and basis for such dispute (a “Holder’s
Notice of Objection”) and such dispute shall be resolved in accordance with
Section 5H below.  In the event of Mandatory Conversion, the Company shall
deliver a certificate or certificates representing the Conversion Shares in
accordance with Section 5E below.   Notwithstanding anything to the contrary
provided herein or elsewhere, except for the provisions regarding delivery of
Conversion Shares pursuant to Section 5E below, this Note shall be deemed null
and void on the Maturity Date.  
 
Conversion Price.  The price per share at which this Note shall be convertible
into Conversion Shares (the “Conversion Price”), is as follows:
 
.113 Optional Conversion Price.  During the Optional Conversion Period, the
Principal Amount of this Note and all accrued interest shall be convertible into
Conversion Shares at a Conversion Price equal to $0.50 per share (the “Optional
Conversion Price”), subject to adjustment from time to time as provided in this
Note.
 
.114 Mandatory Conversion Price.  On the Maturity Date the Principal Amount of
this Note and all accrued interest shall be convertible into Conversion Shares
at a Conversion Price, equal to eighty percent (80%) of the average Market Price
(as defined below) for the twenty (20) Trading Days (as defined below)
immediately preceding the Maturity Date (the “Mandatory Conversion Price”);
provided, however, and the foregoing notwithstanding, in no event shall the
Mandatory Conversion Price be less than $0.20 per share or more than $0.50 per
share.
 
.115 Definitions.  For purposes hereof:
 
.1 “Conversion Date” shall mean the earlier to occur of (i) date that the
Company receives a Conversion Notice and (ii) the Maturity Date.
 
.2 “Market Price” for any Trading Day shall mean (a) if the Common Stock is then
quoted on the Over-the-Counter Bulletin Board (the “Bulletin Board”) the closing
sale price of one share of Common Stock on the Bulletin Board or such other
quotation system or association or, if no such closing sale price is available,
the average of the high bid and the low asked price quoted thereon(b) if the
Common Stock is then listed on the Nasdaq Market (“Nasdaq”) or another national
stock exchange, the closing sale price of one share of Common Stock on such
exchange; (c) if the Common Stock is then included in the “pink sheets,” the
closing sale price of one share of Common Stock on the “pink sheets”, if no such
closing sale price is available, the average of the high bid and the low ask
price quoted on the “pink sheets”; or (d) if the Common Stock is not then listed
on a national stock exchange or quoted on the Bulletin Board, the “pink sheets”
or such other quotation system or association, the fair market value of one
share of Common Stock as of the Conversion Date, as determined in good faith by
the Board of Directors of the Company.
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
.3 “Principal Market” means the Bulletin Board and shall also include the NYSE
Alternext (formerly known as the American Stock Exchange) or Nasdaq, whichever
is at the time the principal trading exchange or market for the Common Stock,
based upon share volume.
 
.4 “Trading Day” means any day during which the Principal Market shall be open
for business.
 
.116 Conversion Shares Issuable Upon Conversion.  The number of Conversion
Shares to be issued upon conversion of this Note shall be determined by dividing
(i) the outstanding Principal Amount plus all accrued and unpaid interest
thereon to be converted by (ii) the Conversion Price, in effect at the time of
conversion.
 
.117 Conversion Mechanics.
 
.1 Surrender of Note Upon Optional Conversion.   In order to convert all or any
portion of the Principal Amount of this Note (and accrued and unpaid interest
thereon) into Conversion Shares pursuant to an Optional Conversion, the Holder
shall be required to physically surrender this Note (or an affidavit of lost
Note, together with an applicable bond, all in form and substance reasonably
satisfactory to the Company and its legal counsel) along with a Conversion
Notice to the Company (at its principal place of business) as a condition
precedent to receive a certificate or certificates representing the Conversion
Shares.
 
.2 Surrender of Note Upon Mandatory Conversion.  In the event of a Mandatory
Conversion, the Holder shall be required to physically surrender this Note (or
an affidavit of lost Note, together with an applicable bond, all in form and
substance reasonably satisfactory to the Company and its legal counsel) no later
than five (5) business days after the Maturity Date, to the Company (at its
principal place of business) as a condition precedent to receive a certificate
or certificates representing the Conversion Shares.
 
.3 Delivery of Conversion Share Certificates Upon Conversion.  Upon receipt by
the Company of this Note (or an affidavit of lost Note, together with an
applicable bond, all in form and substance reasonably satisfactory to the
Company and its legal counsel) and provided this Note has been converted in
accordance with the requirements of this Note, the Company shall promptly issue
and deliver (and in any event within three (3) Business Days following the date
the Company receives the documentation necessary to effect the conversion,
including any documentation required under Section 5H below) or cause to be
issued and delivered to or upon the order of the Holder a certificate or
certificates representing the Conversion Shares.
 
.118 Limitation on Optional Conversion.  Notwithstanding anything to the
contrary contained herein, the number of Conversion Shares that may be acquired
by the Holder upon an Optional Conversion of this Note shall be limited to the
extent necessary to insure that, following such conversion (or other issuance),
the total number of shares of Common Stock then beneficially owned by such
Holder and its affiliates and any other persons whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), does
not exceed 4.9% (the “Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the Conversion
Shares issuable upon such exercise) (the “Conversion Limit”). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
restriction may not be waived.  In the event that the number of Conversion
Shares to be issued will cause the Holder’s ownership of Common Stock to exceed
the Conversion Limit, the Principal Amount of this Note to be converted shall be
reduced such that the number of Conversion Shares to be issued shall not cause
the Holder to exceed the Conversion Limit and the Company shall issue the Holder
a new Note, for the portion of the Principal Amount that was not converted to
Conversion Shares.
 
.119 Sale or Transfer of Conversion Shares.  Conversion Shares may not be sold
or transferred unless  (i) such Conversion Shares are sold pursuant to an
effective registration statement under the Securities Act or (ii) the Company or
its transfer agent shall have been furnished with an opinion of  counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration.   Each certificate for Conversion Shares that has not been sold
pursuant to an effective registration statement or that has not been sold
pursuant to an exemption that permits removal of the legend, shall bear a legend
substantially in the following form, as appropriate:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144 OR
REGULATION S UNDER SAID ACT.”
 
.120 Dispute Resolution.  In the case of any dispute with respect to the number
of Conversion Shares to be issued upon conversion of this Note, the Company
shall promptly issue such number of Conversion Shares that is not disputed and
shall submit the disputed determinations or arithmetic calculations to the
Holder via fax (or, it the Holder has not provided the Company with a fax
number, by overnight courier) within five (5) Business Days of receipt of: (i)
in the case of an Optional Conversion, the Holder’s Optional Conversion Notice
and (ii) in the case of a Mandatory Conversion, the Holder’s Notice of
Objection.  If the Holder and the Company are unable to agree as to the
determination of the Conversion Price within five (5) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall in accordance with this Section, submit via facsimile the
disputed determination to its independent auditor.  The Company shall cause its
independent auditor to perform the determinations or calculations and notify the
Company and the Holder of the results promptly, in writing and in sufficient
detail to give the Holder and the Company a clear understanding of the
issue.  The determination by the Company’s independent auditor shall be binding
upon all parties absent manifest error.  The Company shall then on the next
Business Day instruct its transfer agent to issue certificate(s) representing
the appropriate number of Conversion Shares in accordance with the independent
auditor’s determination and this Section.  The prevailing party shall be
entitled to reimbursement of all fees and expenses of such determination and
calculation.
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
Certain Adjustments. The Conversion Price in effect at any time and the number
and kind of securities issuable upon conversion of this Note shall be subject to
adjustment from time to time upon the happening of certain events as follows:
 
.121 Adjustment for Stock Splits and Combinations. If the Company at any time or
from time to time on or after the Issue Date effects a stock split or
subdivision of the outstanding Common Stock, the Conversion Price then in effect
immediately before such stock split or subdivision shall be proportionately
decreased.  If the Company at any time or from time to time effects a reverse
stock split or combines the outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price then in effect immediately before such
reverse stock split or combination shall be proportionately increased.  Any
adjustment under this Section 6A shall become effective at the close of business
on the date the subdivision or combination becomes effective.
 
.122 Adjustment for Certain Dividends and Distributions. If the Company at any
time or from time to time on or after the Issue Date makes or fixes a record
date for the determination of holders of Common Stock entitled to receive, a
dividend or other distribution payable in additional shares of Common Stock,
then and in each such event the Conversion Price then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Conversion Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date and
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Conversion Price shall be adjusted pursuant to this
Section 6B as of the time of actual payment of such dividends or distributions.
 
.123 Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time on or after the Issue Date makes, or fixes a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
other than shares of Common Stock, then and in each such event provision shall
be made so that the Holder of this Note shall receive upon conversion thereof,
in addition to the number of shares of Common Stock receivable thereupon, the
amount of securities of the Company which the Holder would have received had
this Note been converted into Common Stock on the date of such event and had
Holder thereafter, during the period from the date of such event to and
including the conversion date, retained such securities receivable by the Holder
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 6 with respect to the rights of the Holder
of this Note.
 
.124 Adjustment for Reclassification, Exchange and Substitution. In the event
that at any time or from time to time on or after the Issue Date, the Common
Stock issuable upon the conversion of this Note is changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 6), then
and in any such event the Holder of this Note shall have the right thereafter
upon conversion of this Note to receive the kind and amount of stock and other
securities and property receivable by holders of Common Stock upon such
recapitalization, reclassification or other change, that the Holder would have
received if this Note had been converted to Conversion Shares immediately prior
to such recapitalization, reclassification or change, all subject to further
adjustment as provided herein.
 
.125 Adjustment for Reorganizations, Mergers, Consolidations or Sales of Assets.
If at any time or from time to time on or after the Issue Date there is a
capital reorganization of the Common Stock (other than a recapitalization,
subdivision, combination, reclassification or exchange of shares provided for
elsewhere in this Section 6) or a merger or consolidation of the Company with or
into another corporation, or the sale of all or substantially all of the
Company’s properties and assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, provision shall be made so that
the Holder of this Note shall thereafter be entitled to receive upon conversion
of this Note the number of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock deliverable upon
conversion would have been entitled on such capital reorganization, merger,
consolidation, or sale. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 6 with respect to the
rights of the Holder of this Note after the reorganization, merger,
consolidation or sale to the end that the provisions of this Section 6
(including adjustment of the Conversion Price then in effect and the number of
shares to be received upon conversion of this Note) shall be applicable after
that event and be as nearly equivalent as may be practicable.
 
.126 Adjustment for Sale of Shares Below Conversion Price.
 
.1 In the event the Company shall at any time issue Additional Stock (as defined
below) at a price per share less than the Conversion Price then in effect or
without consideration (a “Trigger Issuance”) then the Conversion Price then in
effect upon each such Trigger Issuance shall be adjusted to a price determined
as follows:
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
                                                 Conversion Price  = (A x B) + D
                                                                                          A
+ C
Where:
“A” equals the number of shares of Common Stock outstanding, including
Additional Stock deemed to be issued hereunder, immediately preceding such
Trigger Issuance;


“B” equals the Conversion Price in effect immediately preceding such Trigger
Issuance;
 
“C” equals the number of shares of Additional Stock issued or deemed issued
hereunder as a result of the Trigger Issuance; and


“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance,


provided, however, that in no event shall the Conversion Price after giving
effect to such Trigger Issuance be greater than the Conversion Price immediately
prior to such Trigger Issuance.
 
.2 “Additional Stock” shall mean Common Stock or options, warrants or other
rights to acquire or securities convertible into or exchangeable for shares of
Common Stock, including shares held in the Company’s treasury, and shares of
Common Stock issued upon the exercise of any options, rights or warrants to
subscribe for shares of Common Stock and shares of Common Stock issued upon the
direct or indirect conversion or exchange of securities for shares of Common
Stock, other than Additional Stock:
 
.A issued or issuable upon conversion any Notes issued in connection with the
Offering;
 
.B issued or issuable upon the exercise of any Warrants and/or Agent Warrants
issued in connection with the Offering;
 
.C issued or issuable upon the conversion or exercise or exchange of options,
warrants, rights and other securities or debt that are outstanding on the Issue
Date;
 
.D issued or issuable pursuant to stock option plans which have been approved by
the Company’s directors and shareholders on or prior to the Issue Date; or
 
.E issued or issuable as a result of any anti-dilution in any outstanding
securities of the Company that are outstanding on the Issue Date.
 
.127 No Adjustments in Certain Circumstances. No adjustment in the Conversion
Price shall be required unless such adjustment would require an increase or
decrease of at least five ($0.05) cents in such price; provided, however, that
any adjustments which by reason of this Section 6G are not required to be made
shall be carried forward and taken into account in any subsequent adjustment
required to be made hereunder. All calculations under this Section 6 shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be.
 
.128 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 6, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each holder of a Note a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of any holder of a Note, furnish or cause to be furnished to
such holder a like certificate setting forth such adjustments and readjustments.
 
Covenants of Company.  The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 7:
 
.129 Reservation of Shares.  The Company agrees at all times to reserve and hold
available out of its authorized but unissued shares of Common Stock the number
of shares of Common Stock issuable upon the full exercise of this Note.  The
Company further covenants and agrees that all Conversion Shares that may be
delivered upon the conversion of this Note will, upon delivery, be fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
purchase thereof hereunder.
 
.130 Maintenance of Existence. The Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
existence as a corporation, and comply with all laws applicable to the Company,
except where the failure to comply would not have a material adverse effect on
the Company;
 
.131 Maintenance of Property. The Company will at all times maintain, preserve,
protect and keep its property used or useful in the conduct of its business in
good repair, working order and condition, and from time to time make all needful
and proper repairs, renewals, replacements and improvements thereto as shall be
reasonably required in the conduct of its business;
 
.132 Insurance. The Company will, to the extent necessary for the operation of
its business, keep adequately insured by financially sound reputable insurers,
all property as shall be reasonably required in the conduct of its business;
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
.133 Notice of Certain Events. The Company will give prompt written notice (with
a description in reasonable detail) to the Holder:
 
.1 the occurrence of any Event of Default (defined hereafter) or any event
which, with the giving of notice or the lapse of time, would constitute an Event
of Default; and
 
.2 the delivery of any notice to the Company effecting the acceleration of any
indebtedness of the Company in excess of $50,000; and
 
.3  the occurrence of any litigation, arbitration or governmental investigation
or proceeding not previously disclosed by the Company to the Holder in writing
which has been instituted against the Company or to which any of its properties,
assets or revenues is subject which, if adversely determined, would reasonably
be expected to have a material adverse effect on the Company.
 
Events of Default.
 
.134 The term “Event of Default” shall mean any of the events set forth in this
Section 8A:
 
.1 Non-Payment of Obligations. The Company shall default in the payment of the
Principal Amount or accrued interest on this Note as and when the same shall
become due and payable, whether by acceleration or otherwise.
 
.2 Non-Performance of Covenants. The Company shall default in the due observance
or performance of any covenant set forth in Section 8, which default shall
continue uncured for five (5) Business Days.
 
.3 Bankruptcy, Insolvency, etc. The Company shall:
 
.A admit in writing its inability to pay its debts as they become due;
 
.B apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;
 
.C in the absence of such application, consent or acquiesce in, permit or suffer
to exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Company or for any part of its property;
 
.D permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief; or
 
.E take any corporate or other action authorizing, or in furtherance of, any of
the foregoing.
 
.4 Termination of Business; Dissolution.  The termination of the Company’s
business and/or the dissolution of the Company.
 
.135 Action if Bankruptcy; or Termination of Business or Dissolution. If any
Event of Default described in clauses (iii)(a) through (e), or (iv) of Section
8A shall occur, the outstanding Principal Amount, all accrued but unpaid
interest and all other obligations under this Note shall automatically be and
become immediately due and payable, without notice or demand.
 
.136 Action if Other Event of Default. If any Event of Default (other than any
Event of Default described in clause B immediately preceding) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Holder may,
upon notice to the Company, declare all or any portion of the outstanding
Principal Amount, together with interest accrued on this Note, to be due and
payable and any or all other obligations hereunder to be due and payable,
whereupon the full unpaid Principal Amount hereof, such accrued interest and any
and all other such obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand, or
presentment.
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
Amendments and Waivers.
 
.137 The provisions of this Note may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
in writing by the Company and the Holder.
 
.138 No failure or delay on the part of the Holder in exercising any power or
right under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Holder shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
 
.139 To the extent that the Company makes a payment or payments to the Holder,
and such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
.140 After any waiver, amendment or supplement under this Section 9 becomes
effective, the Company shall mail to the Holder a copy thereof.
 
Subordination.  In the event of an Event of Default described in Section 8A,
payment of the Principal Amount, all accrued and unpaid interest and all other
obligations under this Note (collectively, the “Payments”), shall be
subordinated to the right of payment of all obligations of the Company under the
Loan and Security Agreement dated as of January 8, 2008 by and between the
Company and ANPG Lending LLC (the “Senior Loan Agreement”), as such obligations
currently exist or as such obligations may be modified, amended or extended by
agreement of the Company and the lender under the Senior Loan Agreement (the
“Senior Obligations”).  In addition, all Payments shall be subordinated to
payment of all Senior Obligations.  
 
Miscellaneous.
 
.141 Notice of Certain Events.  All notices, requests, waivers and other
communications made pursuant to this Note shall be in writing and shall be
conclusively deemed to have been duly given (a) when hand delivered to the other
party; (b) when received when sent by facsimile at the address and number set
forth below; (c) two business days after deposit in the U.S. mail with first
class or certified mail receipt requested postage prepaid and addressed to the
other party as set forth below; or (d) the next business day after deposit with
a national overnight delivery service, postage prepaid, addressed to the parties
as set forth below with next-business-day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the delivery service
provider.
 
To Holder:
To the Company:
[Holder Name]
 
· Anpath Group, Inc.
[Holder Address]
116 Morlake Drive, Suite 201
 
Mooresville, NC 28117
 
Attention: Stephen Hoelscher
 
Telephone: 704-658-3350
 
Fax: 704-658-3358

 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------


 
.142 Parties in Interest. All covenants, agreements and undertakings in this
Note binding upon the Company or the Holder shall bind and inure to the benefit
of the successors and permitted assigns of the Company and the Holder,
respectively, whether so expressed or not.
 
.143 Governing Law.  The Company and the Holder hereby expressly and irrevocably
agree that this Note shall be governed by and construed solely and exclusively
in accordance with the laws of the State of New York without regard to the
conflicts of laws principles thereof. The Company and the Holder hereby
expressly and irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this instrument or the consummation of
the transactions contemplated hereby, shall be brought solely in a federal or
state court located in the City, County and State of New York. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City, County and
State of New York and agrees that any process in any such action may be served
upon any of them personally, or by certified mail or registered mail upon them
or their agent, return receipt requested, with the same full force and effect as
if personally served upon them in New York City. The parties hereto waive any
claim that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto.
 
.144 Cash Payments. No fractional shares (or scrip representing fractional
shares) of Common Stock shall be issued upon conversion of this Note. In the
event that the conversion of this Note would result in the issuance of a
fractional share of the Conversion Shares, the Company shall pay a cash
adjustment in lieu of such fractional share to the holder of this Note.
 
.145 Stamp Taxes, etc. The Company shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of shares of
Conversion Shares, upon conversion of this Note; provided, however, that the
Company shall not be required to pay any taxes which may be payable in respect
of any transfer involved in the issuance or delivery of any certificate for such
shares in a name other than that of the holder of this Note, and the Company
shall not be required to issue or deliver any such certificate unless and until
the person requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the Company’s satisfaction that
such tax has been paid.
 
.146 Waiver of Jury Trial. THE HOLDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE HOLDER OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER’S PURCHASE OF THIS NOTE.
 
.147 Change; Modifications; Waiver. No terms of this Note may be amended, waived
or modified except by the express written consent of the Company and the Holder.
 
.148 Headings. The headings in this Note are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.
 
.149 Successors.  All the covenants, agreements, representations and warranties
contained in this Note shall bind the parties hereto and their respective heirs,
executors, administrators, distributes, successors, assigns, and transferees.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 

 
Exhibit 10.21 Form of Note
 
Exhibit 10.21 Form of Note9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.
 



 
        ANPATH GROUP, INC.
             
By:
     
Name: Stephen Hoelscher
   
Title: Chief Financial Officer




 
 
Exhibit 10.21 Form of Note

--------------------------------------------------------------------------------

 

EXHIBIT A
Optional Conversion Notice


________ __, 200_


Anpath Group, Inc.
116 Morlake Drive, Suite 201
Mooresville, NC 28117
Attention:  Stephen Hoelscher


Re:           Conversion of Note
 
Gentlemen:
 
 
· You are hereby notified that, pursuant to, and upon the terms and conditions
of the 8% Subordinated Convertible Promissory Note of Anpath Group, Inc. (the
“Company”), in the principal amount of $_______________ (the “Note”), held by
the undersigned, the undersigned hereby elects to exercise the undersigned’s
Optional Conversion (as such term in defined in the Note) rights, effective as
of the date of this writing.
 
· The undersigned hereby represents and warrants to the Company that, after
giving effect to the conversion provided for in this Conversion Notice, the
undersigned (together with its affiliates) will not have beneficial ownership
(together with the beneficial ownership of such person’s affiliates) of a number
of shares of Common Stock which exceeds the Maximum Percentage of the total
outstanding shares of Common Stock as determined pursuant to the provisions of
Section 5F of the Note.
 
· The undersigned further represents to the Company that, as of the date of
conversion (i) the shares of Common Stock being acquired pursuant to this
Conversion Notice are being acquired solely for the undersigned’s own account
and not as a nominee for any other party, for investment, and not with a view
toward distribution or resale; and (ii) the undersigned is an “accredited
investor” as such term is defined in Rule 501(a)(1) of Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act.
 
Please provide the undersigned with all applicable instructions for the
Conversion of the Note, and issue certificate(s) for the applicable shares of
the Common Stock issuable upon the Conversion, in the name of the person
provided below.



 
Very truly yours,
             
Name:



(If the Holder cannot make the representations required above, because they are
factually incorrect, it shall be a condition to the conversion of the Note that
the Company receive such other representations as the Company considers
necessary, acting reasonably, to assure the Company that the issuance of
securities upon conversion of this Note shall not violate any United States or
other applicable securities laws.)


Please issue certificate(s) for Common Stock as follows:



   
Name
     
Address
     
Social Security No.
 




 


 
Exhibit 10.21 Form of Note
 